Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-6, 9-13, and 17-21 are objected to because of the following informalities:  
In claims 1, 5, 9, 13, 17 and 21, “the subset” lacks proper antecedent basis and should read “the subset of phased array signals”
In claim 2, “a subset of phased array signals” lacks proper antecedent basis and should read “the subset of phased array signals”
In claim 2, “a combined signal” lacks proper antecedent basis and should read “the combined signal”
In claims 3, 11, and 19, “the set of the phased array signals” lacks proper antecedent basis and should read “the set of phased array signals” 
In claims 4, 12, and 20, “the respective phased array signal” lacks proper antecedent basis and should read “a respective phased array signal”
In claim 6, “measuring the combined signal” lacks proper antecedent basis and should read “the measuring the combined signal”
In claims 10 and 18, “each subset” lacks proper antecedent basis and should read “each of the plurality of subsets of phased array signals”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2, 10, and 18 recite the limitation “one combined signal”. It is unclear if this is referring to “the combined signal” from claims 1, 9, and 17 or another combined signal. For examination purposes, the examiner interprets the limitation as “the combined signal”.
Claim 24 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets the limitation as “the test device”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ermutlu (EP 2173010 A1).
Regarding claim 1, Ermutlu discloses a method performed by a test device for testing a control unit of a communication unit, the method comprising: combining, by a combiner in the test device, ([0074]-[0075] and [0084]) a subset of phased array signals out of a set of phased array signals from a transmitter in the communication unit, into a combined signal, ([0074]-[0075] and [0084]) wherein the subset comprises at least two phased array signals, ([0024]) wherein each phased array signal in the subset is coupled from the 
Regarding claim 2, Ermutlu further discloses wherein the combining of a subset of phased array signals into a combined signal comprises: combining a plurality of subsets of phased array signals, ([0075]) wherein the phased array signals in each subset are combined into one combined signal ([0075]).
Regarding claim 3, Ermutlu further discloses wherein the set of the phased array signals comprises all phased array signals from the transmitter ([0075]).
Regarding claim 4, Ermutlu further discloses wherein each conductor is configured with a length which compensates for a delay of the respective phased array signal relative to the measuring direction ([0081]-[0084]).  
Regarding claim 5, Ermutlu further discloses further comprising: switching on the phased array signals in the subset ([0022]).
Regarding claim 6, Ermutlu further discloses wherein measuring the combined signal comprises: measuring the combined signal at a plurality of measuring directions ([0008], [0012], and [0022]).
Regarding claim 7, Ermutlu further discloses the method further comprising: determining a direction with a strongest signal power of the combined signal ([0007]).
Regarding claim 8, Ermutlu further discloses the method further comprising: determining a direction with a strongest signal power of the combined signal ([0008]).
Regarding claim 9, Ermutlu discloses a test device for testing a control unit of a communication unit, wherein the test device is configured to: combine, by a combiner, a subset of phased array signals out of a set of phased array signals from a transmitter in the communication unit, into a combined signal, ([0074]-[0075] and [0084]) wherein the subset comprises at least two phased array signals, ([0024]) wherein each phased array signal in the subset is coupled from the transmitter to the combiner with a conductor of electrical signals; ([0010]) and measure the combined signal at a measuring direction to test the control unit ([0089] and [0092]).
Regarding claim 10, Ermutlu further discloses further configured to combine a plurality of subsets of phased array signals, wherein the phased array signals in each subset are combined into one combined signal ([0075]).
Regarding claim 11, Ermutlu further discloses wherein the set of the phased array signals comprises all phased array signals from the transmitter ([0075]).
Regarding claim 12, Ermutlu further discloses wherein each conductor is configured with a length which compensates for a delay of the respective phased array signal relative to the measuring direction ([0081]-[0084]).  
Regarding claim 13, Ermutlu further discloses further configured to: switch on or off the phased array signals in the subset ([0022]).
Regarding claim 14, Ermutlu further discloses further configured to measure at a plurality of measuring directions ([0008], [0012], and [0022]).
Regarding claim 15, Ermutlu further discloses further configured to measure one or more communication parameters, comprising a signal power, a frequency, a bandwidth and an error vector magnitude, of the combined signal ([0007]).
Regarding claim 16, Ermutlu further discloses further configured to: determine a direction with a strongest signal power of the combined signal ([0008]).
Regarding claim 17, Ermutlu discloses a test device for testing a control unit of a communication unit, comprising: a combiner configured to combine a subset of phased array signals out of a set of phased array signals from a transmitter in the communication unit, into a combined signal, ([0074]-[0075] and [0084]) wherein the subset comprises at least two phased array signals, ([0024]) wherein each phased array signal in the subset is coupled from the transmitter to the combiner with a conductor of electrical signals; ([0010]) and measuring unit configured to measure a signal power of the combined signal at a measuring direction to test the control unit ([0007], [0089], and [0092]).
Regarding claim 18, Ermutlu further discloses wherein the combiner is further configured to combine a plurality of subsets of phased array signals, the phased array signals in each subset are combined into one combined signal ([0075]).
Regarding claim 19, Ermutlu further discloses wherein the set of the phased array signals comprises all phased array signals from the transmitter ([0075]).
Regarding claim 20, Ermutlu further discloses wherein each conductor is configured with a length which compensates for a delay of the respective phased array signal relative to the measuring direction ([0081]-[0084]).  
Regarding claim 21, Ermutlu further discloses further comprising: switches configured to switch on or off the phased array signals in the subset ([0022]).
Regarding claim 22, Ermutlu further discloses wherein the measuring unit is further configured to measure the combined signal at a plurality of measuring directions ([0008], [0012], and [0022]).
Regarding claim 23, Ermutlu further discloses wherein the measuring unit is further configured to measure one or more communication parameters, comprising a signal power, a frequency, a bandwidth and an error vector magnitude, of the combined signal ([0007]).
Regarding claim 24, Ermutlu further discloses wherein the processor is further configured to: determine a direction with a strongest signal power of the combined signal ([0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845